Citation Nr: 1039355	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 
percent for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include bipolar disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for leukemia.


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to May 
1988.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over 
the case was subsequently transferred to the RO in St. 
Petersburg, Florida.

In June 2010, in support of his claim, the Veteran testified at a 
hearing before the undersigned Acting Veterans Law Judge of the 
Board.  During the hearing, the Veteran's representative 
clarified that the Veteran has been diagnosed with several 
psychiatric disorders -including bipolar disorder, and requested 
that the issue be captured as entitlement to service connection 
for an acquired psychiatric disability, to include bipolar 
disorder.  The Board concurs that this is appropriate and the 
issue has been recharacterized accordingly.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009) (indicating the scope of a mental 
health disability claim includes any mental disability that 
reasonably may be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

During the hearing, the Veteran's representative also asked the 
Board to hold the record open for 60 days to allow the Veteran 
time to obtain and submit additional supporting medical evidence, 
which he later did and waived his right to have the RO initially 
consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).

The issue of entitlement to a nonservice-connected pension has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action. 
The issue of entitlement to service connection for leukemia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.

 
FINDINGS OF FACT

1.  The Veteran has received the maximum rating available for 
tinnitus since the effective date of service connection for this 
disability and there are no exceptional circumstances.

2.  The totality of the medical and lay evidence establishes that 
it is at least as likely as not that the Veteran's acquired 
psychiatric disability, currently diagnosed as bipolar disorder, 
either began during or was otherwise caused by his military 
service.

3.  The competent medical evidence does not establish the Veteran 
has a hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
tinnitus are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 
(2010).

2.  The criteria for service connection for an acquired 
psychiatric disability have been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2010).

3.  The criteria for service connection for bilateral hearing 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). That is, 
by way of a letter dated in March 2007, the RO advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to assist 
him in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a). See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
amended to eliminate the requirement that VA also request that he 
submit any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that this March 2007 letter also 
informed the Veteran that a downstream disability rating and 
effective date would be assigned if his underlying claims for 
service connection were eventually granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the RO 
issued that VCAA notice letter prior to initially adjudicating 
his claim in July 2007, the preferred sequence; so there was no 
timing error in the provision of the VCAA notice.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

In cases, such as the Veteran's tinnitus claim, where the claim 
arose in another context, namely, the Veteran trying to establish 
his underlying entitlement to service connection, since granted, 
and he has appealed a downstream issue, such as the initial 
rating assigned, his initial underlying claim has been more than 
substantiated - it has been proven, thereby rendering § 5103(a) 
notice no longer required because the intended purpose of the 
notice has been fulfilled.  Goodwin v. Peake, 22 Vet App 128 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
As such, additional notice is not required on that issue.

As for the duty to assist, the Veteran's Social Security 
Administration (SSA) records are not of record.  And insofar as 
records from a Federal department agency may aid in the 
development of the appellant's claim, VA must attempt to obtain 
these records until it is reasonably certain they do not exist or 
that any further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).  
Here, the record includes a September 2008 letter from the RO to 
the Veteran indicating the RO was unable to obtain the Veteran's 
SSA records.  The letter indicates that all procedures to obtain 
the SSA records were correctly followed, evidence of written and 
telephonic efforts to obtain the records is in the Veteran's 
claims file, and all efforts to obtain the needed military 
information have been exhausted.  The letter also indicates that 
in September 2008, the RO faxed SSA a request for the Veteran's 
record and received a response from SSA indicating SSA was unable 
to locate the Veteran's medical records; then the RO sent a 
letter to the Veteran requesting additional information within 10 
days.  Given these unsuccessful attempts by VA to obtain the 
Veteran's SSA records, the Board finds that additional attempts 
to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(2) and (c)(3).

With respect to the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, and 
private and VA treatment records.  Additionally, the Veteran was 
provided VA examinations of his disabilities in question.  Thus, 
as there is no indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to an Initial Disability Rating Greater than 10 
Percent for Tinnitus

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

In July 2007, the RO granted the Veteran's claim for service 
connection for tinnitus and assigned an initial 10 percent 
disability rating, effective February 21, 2007, the date his 
claim was received.  The Veteran claims he is entitled to a 
higher initial rating.

Tinnitus is evaluated under Diagnostic Code (DC) 6260, which 
provides a maximum schedular rating of 10 percent for recurrent 
tinnitus.  Note (2) to DC 6260 provides that only a single 
evaluation for recurrent tinnitus is warranted, whether the sound 
is perceived in one ear, both ears, or in the head.  
38 C.F.R. § 4.87.

The United States Court of Appeals for the Federal Circuit 
affirmed VA's longstanding interpretation of DC 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
regardless of whether the tinnitus was unilateral or bilateral. 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing 
previous versions of Diagnostic Code 6260).  Consequently, a 
claim for a schedular rating higher than 10 percent for tinnitus 
must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack of 
legal merit). 

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 
 
In this case, the Board further finds that there is no showing 
that the Veteran's tinnitus involves so exceptional or so unusual 
a disability picture as to warrant the assignment of a higher 
rating on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).   
His tinnitus has not required any hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  

As such, the Board finds the Veteran has had the maximum, 10 
percent, rating available for tinnitus since the effective date 
of service connection for this disability and there are no 
exceptional circumstances, his claim for a higher initial 
disability rating must be denied.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.87, DC 6260.

III.  Entitlement to Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Certain chronic conditions (including psychoses and organic 
diseases of the nervous system, such as sensorineural hearing 
loss) will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year after service. This presumption, 
however, is rebuttable by probative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 28, 
2006), a "psychosis" includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic disorder 
due to general medical condition, psychotic disorder not 
otherwise specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's Acquired Psychiatric Disability Claim

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the report of the Veteran's June 
2007 VA examination provides a diagnosis of bipolar affective 
disorder, type II, as well as alcohol abuse (in remission) and 
generalized anxiety disorder.  Therefore, the determinative issue 
is whether any of his currently diagnosed acquired psychiatric 
disabilities are attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  

As mentioned, the Veteran has been diagnosed with a variety of 
psychiatric illnesses beyond just bipolar disorder.  However, as 
already alluded to, the scope of a mental health disability claim 
includes any mental disability that reasonably may be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet App 1 (2009).  At the Veteran's hearing before the Board in 
June 2010, the Veteran's representative requested that the issue 
be captioned as one of entitlement to service connection for an 
acquired psychiatric disability, to include bipolar disorder.  
The Board agreed that this designation was appropriate.

The essential basis of the Veteran's claim is that he experienced 
relevant psychiatric-related symptoms while in the military, as 
evidenced by his in-service treatment and hospitalization and, 
ultimately, his early discharge.  See the transcript of his June 
2010 hearing testimony.  The Veteran indicated that while in the 
Navy he was stationed on the U.S.S. Lawrence which was an older 
ship that was decommissioned approximately two years after the 
Veteran was discharged from the Navy.  The Veteran indicated that 
the conditions on that ship were quite difficult, such that there 
were several suicides while he was on board.  The Veteran 
reported that they lacked both hot water and air conditioning and 
he indicated that raw sewage often backed up into the sleeping 
quarters.  The Veteran reported that he began seeking treatment 
while in service at the mental health unit at Stevens Point and 
then later was at Portsmouth Naval.  The Veteran stated that he 
eventually went AWOL for approximately one month.  After 
returning to duty, the Veteran reported that he was hospitalized 
at Portsmouth Naval Hospital in January 1988 and then discharged 
in May 1988.  

Following his discharge, the Veteran indicated that he lost 
several jobs, and that he eventually sought psychiatric treatment 
in South Carolina in approximately 2002 where he was reportedly 
diagnosed with bipolar disorder and depression.  Following that, 
the Veteran indicated that he was treated at the Summer Street 
Clinic in Maine in approximately 2006, and then subsequently he 
was hospitalized at VA.   

The Veteran is competent, even as a layman, to describe the 
relevant psychiatric-related symptoms that he experienced during 
his military service and during the many years since - including, 
for example, feeling mood fluctuations.  And his lay testimony in 
this respect is also credible because his service treatment 
records confirm he was treated in service for psychological 
symptoms including suicidal ideation several times, leading to 
his January 1988 hospitalization for psychological treatment for 
approximately 8 days; and his service personnel records confirm 
that he was ultimately discharged for "personality disorders."  
The report of this hospitalization indicates he was discharged in 
January 1988 with diagnoses of alcohol abuse (severe) and 
personality disorder (not otherwise specified) with borderline 
antisocial and narcissistic features.  So there is evidence he 
experienced some psychiatric symptoms while in service.  The 
question remains, however, whether those symptoms and diagnoses 
in service were early indications or manifestations of any 
currently diagnosed acquired psychiatric disability -including 
especially his bipolar disorder.  

In June 2007, the Veteran underwent a VA psychiatric examination 
in an effort to determine the etiology of his bipolar disorder.  
Unfortunately, the medical opinion that was provided was 
equivocal, as the examiner concluded that he could not clearly 
state whether the Veteran's bipolar disorder began during or was 
otherwise caused by the Veteran's military service.  The 
examination report did allow that some of the milder forms of the 
symptomatology of the Veterans' bipolar disorder might have been 
a component of his in-service suicidal thoughts and behaviors.  
However, it was also noted that when the Veteran was evaluated on 
multiple occasions by psychiatric personnel, the medical officers 
all adamantly expressed that the Veteran was not mentally ill.  
Rather, it seemed as though he was incompatible with military 
service and desired to live a life outside of the military; for 
example, he had suicidal ideations, but they were involved in his 
discontent with the in-service living conditions and the anger of 
being picked on and, in some cases, his perception of being 
harassed by the authority figures in the service.  The examiner 
added that combined with the Veteran's increased alcohol use and 
LSD use, it was hard to find a solid bit of evidence indicating 
the Veteran truly had either a manic or depressive feature; and 
the examiner added that while the Veteran was in service, it 
looks as though the situation was more of an adjustment disorder 
and his personality in terms of his adjustment to military life.  
The examiner did concede that if there was more documentation of 
depressive features other than suicidal ideations, which the 
examiner felt were manipulative in nature, he would be able to 
state more clearly that some of the symptoms of bipolar disorder 
were starting to appear during the Veteran's period of military 
service; but without proper documentation with solid evidence of 
truly depressive features, of suicide attempts, of a depressed 
affect or anxiety, and without any treatment in terms of 
medication or recommendations of outpatient treatment for 
depression or anxiety, he was unwilling to conclude that the 
Veteran's acquired psychiatric disability began while he was on 
active duty.

While the VA examiner was unable to reach a conclusion as to the 
etiology of the Veteran's acquired psychiatric disability, the 
Veteran subsequently was evaluated in March 2010 by a private 
psychologist, Dr. R.A.C.  Dr. R.A.C.'s evaluation provides 
diagnoses of bipolar disorder I, primarily depressed type and 
personality disorder (not otherwise specified).  He noted that 
the Veteran's years in service were reportedly very difficult for 
him in that he was assigned to an aging ship with open sewage 
running through it, it was a very oppressive environment, and it 
was a very highly stressful place to live and work.  He also 
noted that the Veteran had received in-service psychological 
treatment and hospitalization and telling navy doctors he was 
suicidal and depressed.  Dr. R.A.C. noted that the Veteran had 
gone AWOL for 28 days, which suggested sounded very much like a 
manic episode; and he explained that it was well-accepted that 
ongoing chronic levels of high stress could trigger a manic 
episode of bipolar disorder.  Dr. R.A.C. also noted the Veteran's 
assertion that his first manic episodes occurred in the Navy when 
he could not sleep for days, had high energy, expansive moods, 
and pressured speech with grandiose ideas.

The report indicates that in addition to interviewing the 
Veteran, Dr. R.A.C. also reviewed the Veteran's service and post-
service treatment records, including the report from his in-
service hospitalization.  After considering the evidence of 
record, including the VA examination report, Dr. R.A.C.'s 
concluded that the Veteran's bipolar disorder began in service 
and was related to the conditions under which he was living while 
in the military.  It further provides this current diagnosis of 
bipolar disorder is well-documented in the Veteran's VA treatment 
records.  

Dr. R.A.C.'s psychological evaluation discussing the etiology of 
the Veteran's bipolar disorder is thorough, well-reasoned, and 
based on an objective clinical evaluation of the Veteran, as well 
as a review of his service and post-service treatment records.  
Hence, the findings expressed in this letter have the proper 
foundation and predicate and, therefore, are entitled to 
considerable weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993). 

In this case, two medical opinions have been submitted.  One was 
unable to determine that the Veteran's acquired psychiatric 
disability began while he was in service, while the other 
concluded that the symptoms of the Veteran's acquired psychiatric 
disability did in fact manifest while he was in service.  Both 
opinions were credible and based on the evidence of record.  As 
such, the Board concludes that the evidence in this case is at 
the very least in relative equipoise, and therefore reasonable 
doubt is resolved in the Veteran's favor.

Accordingly, service connection for an acquired psychiatric 
disability is granted. 

The Veteran's Bilateral Hearing Loss Claim

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of current disability. Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See 
also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability existing on the date of 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
the requirement of current disability is satisfied when the 
claimant has disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim and 
that a claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted the 
threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Id.  (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Further, 
even though disabling hearing loss - that is, according to the 
requirements of 38 C.F.R. § 3.385 - may not have been 
demonstrated during service, including at time of separation, a 
Veteran may still establish his entitlement to service connection 
for a current hearing loss disability by showing he now satisfies 
these threshold minimum requirements of § 3.385 and by submitting 
evidence that his current disability is related to his military 
service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

The Veteran contends that he has bilateral hearing loss as a 
result of his military service.  The Veteran was provided with a 
VA examination in July 2007 to investigate his complaints of 
bilateral hearing loss.  At the examination, the Veteran denied 
any noise exposure prior to entering service, and he indicated 
that he had worked construction for approximately 12 years.  
Audiometric testing of the Veteran's hearing acuity revealed  
(with pure tone thresholds in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
15
25
25
15
10

His speech recognition scores were 100 percent bilaterally, i.e., 
right and left.  His average decibel loss in the right ear was 9 
and the average decibel loss in the left ear was 19.

As shown by these examination results the Veteran does not have 
sufficient hearing loss in either ear to satisfy the minimum 
threshold requirements of § 3.385.  As such, he is not considered 
to have an actual hearing disability for VA purposes.  While the 
Veteran is competent to describe difficulty hearing, he is not 
competent to also proclaim that his hearing loss is sufficiently 
severe to meet the requirements of this regulation to be 
considered an actual disability because this is a medical, not 
lay determination.  38 C.F.R. § 3.159(a)(2).  

The Board is sympathetic to the Veteran's claim, but his claims 
file is void of any competent evidence showing that he has 
bilateral hearing loss of sufficient severity to constitute a 
hearing disability for VA purposes; and consequently, the Board 
does not need to address the downstream question of whether this, 
for all intents and purposes, nonexistent disability is related 
to his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  

For these reasons and bases, the preponderance of the evidence is 
against this claim, and it is therefore denied.


ORDER

An initial disability rating higher than 10 percent for tinnitus 
is denied.

Service connection for an acquired psychiatric disability, to 
include bipolar disorder, is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran was diagnosed with chronic myeloid leukemia (CML) in 
approximately 2005, which he believes is the result of exposure 
to chemicals while serving in the U.S. Navy nearly 20 years 
earlier.

The Veteran testified while in the Navy he served aboard the 
U.S.S. Lawrence; and personnel records confirm that the Veteran 
was assigned to that ship from approximately May 1986 until his 
discharge in May 1988, although it is noted that the Veteran did 
go AWOL for 28 days at one point during that period.  When the 
Veteran was first transferred to the ship, the ship was still in 
service and it is shown that the ship crossed the equator in 
August 1986.  The ship was decommissioned in 1990.   

The Veteran reported that as a boatswains mate he was generally 
assigned to paint the ship, which he reported exposed him to 
paint, primer, and metal dust.  He testified that it was his 
understanding that the primer contained high lead content and its 
use was eventually discontinued for that reason.  The Veteran 
also asserted that while in the Navy he was exposed to fuel 
during ship to ship transfers and would have to clean up spilled 
fuel with only leather gloves as protection.
 
He added that the military was the only time he had ever dealt 
with harsh chemicals, although his personnel records show that 
prior to entering the military, he completed a one year 
vocational course in auto mechanics and he worked as a concrete 
worker.  The Veteran has also reported working in construction 
for more than a decade.

The Veteran believes that he was exposed to chemicals in service 
such as benzene and acetone which he believes caused him to 
develop chronic myelogenous leukemia approximately 17 years 
later.  It is noted that the Veteran is considered competent to 
report working as a painter, but lay testimony is not competent 
to assess the level of actual chemical exposure he had.

In support of his claim, the Veteran submitted an internet 
article suggesting that there might be a link between benzene 
exposure and chronic myelogenous leukemia, but no medical opinion 
has been provided assessing whether the Veteran's chronic 
myelogenous leukemia was the result of chemical exposure in the 
military.  On remand, this should be done.

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of his 
chronic myelogenous leukemia.  All necessary 
testing should be undertaken.  The examiner 
should offer an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran's chronic 
myelogenous leukemia is the result of his 
military service.  A complete rationale 
should be provided for any opinion expressed.
  
2.  Following the above, the RO should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
leukemia.  In the event that any benefit 
sought is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


